DETAILED ACTION
This action is responsive to the application No.16/855,551 filed on 04/20/2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (U.S. 6,040,595), and further in view of Lin et al (U.S. 2016/0049362).

Regarding claim 1, McDaniel et al discloses in figure 5 and its supporting disclosure, a structure comprising:
a substrate ([abstract]);
an optical detector on the substrate ([abstract], i.e. An image sensor having a well-to-substrate diode as the photodetector), the optical detector having an upper surface; and
a silicide layer arranged (FIG. 2B/4A, item 223) directly on the upper surface of the optical detector (FIG. 2B, item 203/209; FIG. 4A, item 409));
an electrode (FIG. 4A, item metal) on the upper surface of the optical detector (FIG. 2B, item 203/209; FIG. 4A, item 409)  
the electrode (FIG. 4A, item metal) defining at least one aperture (FIG. 4A, item OX) configured to filter electromagnetic waves (FIG. 4A, incident light) traversing the aperture (FIG. 4A, item OX), wherein the optical detector is structured to detect the electromagnetic waves filtered by the aperture (Col 2, lines 49-53).
a dielectric material in the aperture (FIG. 4A, item OX), the dielectric material is directly on the upper surface of the optical detector ([abstract], i.e. The field oxide region above the diode junction).
McDaniel et al fails to explicitly disclose the electrode comprising a conductive barrier layer directly on the silicide layer an a metal arranged directly on the conductive barrier layer.
However, Lin et al teaches the electrode (FIG. 1, item 190, [0019], i.e. a contact structure 190) comprising a comprising a conductive barrier layer (FIG. 1, item 160/170) directly on the silicide layer (FIG. 1, item 140) and a metal layer (FIG.1, item 180) arranged directly on the conductive barrier layer (FIG. 1, item 160/170).
Since Both McDaniel et al and Lin et al teach a silicide contact, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the structure as disclosed in McDaniel et al with the electrode comprising a conductive barrier layer directly on the silicide layer an a metal arranged directly on the conductive barrier layer as disclosed by Lin et al.  The use of the contact structure and silicide in Lin et al provides for a barrier layer to prevent subsequently formed conductive material from diffusing into the dielectric layer (Lin et al, [0019]).

Regarding claim 4. McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
Lin et al further discloses wherein the conductive barrier layer includes titanium nitride ([0017], i.e. alloy layer 160 comprises a main metal and an additive metal. The main metal may comprise titanium... 170 comprises titanium nitride).

Regarding claim 5, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
Lin et al further discloses wherein  the metal layer includes copper ([033], i.e. conductive plug 180 .. copper)

Regarding claim 6, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
McDaniel et al further discloses wherein the optical detector includes a diode ([abstract], i.e. An image sensor having a well-to-substrate diode as the photodetector)

Regarding claim 7, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
McDaniel et al further discloses wherein dielectric material (Col, line ; i.e. the field oxide can be of the Local Oxidation of Silicon (LOCOS) type) has a refractive index in the range of 1.46 to 2 (Note: dielectric material includes porcelain (ceramic), mica, glass, plastics, and the oxides of various metals. Therefore, a refractive index of glass in the range of 1.48 to 1.92 to meet with claimed limitation above).

Regarding claim 10, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
McDaniel et al further discloses wherein the electrode (FIG. 4B, item metal) defines a plurality of apertures (FIG 4B, item OX) arranged in a matrix arrangement (FIG. 7).

Regarding claim 11, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 10 above.
McDaniel et al further discloses wherein the plurality of apertures has a periodic arrangement (FIG. 7).
Regarding claim 12, McDaniel et al discloses in figure 5 and its supporting disclosure, a structure comprising:
a substrate ([abstract]);
an optical detector on the substrate ([abstract], i.e. An image sensor having a well-to-substrate diode as the photodetector), the optical detector having an upper surface; and
a silicide layer arranged (FIG. 2B/4A, item 223) directly on the upper surface of the optical detector (FIG. 2B, item 203/209; FIG. 4A, item 409));
an electrode (FIG. 4A, item metal) on the upper surface of the optical detector (FIG. 2B, item 203/209; FIG. 4A, item 409)  
the electrode (FIG. 4A, item metal) defining at least one aperture (FIG. 4A, item OX) configured to filter electromagnetic waves (FIG. 4A, incident light) traversing the aperture (FIG. 4A, item OX), wherein the optical detector is structured to detect the electromagnetic waves filtered by the aperture (Col 2, lines 49-53).
a dielectric material in the aperture (FIG. 4A, item OX), the dielectric material is directly on the upper surface of the optical detector ([abstract], i.e. The field oxide region above the diode junction).
a logic device component (FIG. 8, item A/D) electrically connected (FIG. 8, analog signals) to the optical detector (FIG. 8, sensor array).
McDaniel et al fails to explicitly disclose the electrode comprising a conductive barrier layer directly on the silicide layer an a metal arranged directly on the conductive barrier layer.
However, Lin et al teaches the electrode (FIG. 1, item 190, [0019], i.e. a contact structure 190) comprising a comprising a conductive barrier layer (FIG. 1, item 160/170) directly on the silicide layer (FIG. 1, item 140) and a metal layer (FIG.1, item 180) arranged directly on the conductive barrier layer (FIG. 1, item 160/170).
Since Both McDaniel et al and Lin et al teach a silicide contact, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the structure as disclosed in McDaniel et al with the electrode comprising a conductive barrier layer directly on the silicide layer an a metal arranged directly on the conductive barrier layer as disclosed by Lin et al.  The use of the contact structure and silicide in Lin et al provides for a barrier layer to prevent subsequently formed conductive material from diffusing into the dielectric layer (Lin et al, [0019]).

Regarding claim 13, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses the logic device component is a light to digital convertor (FIG. 8, item A/D).

Regarding claim 21. McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses wherein the electrode is electrically connected between the optical detector and the logic device component (FIG. 5-8).  
Regarding claim 22. McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses further comprising: a contact structure (FIG. 2B, item 235); LSG081-US-NP5Serial No.: 16/852,551 Response to Non-Final Office Action dated March 28, 2022 
a first conductivity region in the optical detector (FIG. 2B, item 203, n-well), wherein the electrode (FIG. 4B, item Metal) is arranged over the first conductivity region (FIG. 2B, item P substrate; FIG. 4B, item N); and a second conductivity region (FIG. 4B, item P) in the optical detector (([abstract], i.e. An image sensor having a well-to-substrate diode as the photodetector) , wherein the contact structure (FIG. 2B, item 235) arranged over the second conductivity region (FIG. 2B, item P substrate; FIG. 4B, item N).  

Regarding claim 23. McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 22 above.
McDaniel et al further discloses wherein the electrode provides the electrical connection between the first conductivity region in the optical detector and the logic device component (FIG. 5-8), and the contact structure provides the electrical connection between the second conductivity region in the optical detector and the logic device component (FIG. 5-8).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (U.S. 6,040,595) and Lin et al (U.S. 2016/0049362) as applied to claim 1 above, and further in view of Yamamichi (US 2009/0153866 A1).

Regarding claim 8, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
McDaniel et al discloses the apertures (FIG 4B, item OX).
McDaniel et al fails to explicitly disclose the aperture comprises a cross-shaped aperture with rounded tips.
However, Yamamichi’s Fig. 2A and 4 show the aperture comprises a cross-shaped aperture with rounded tips (Note: figures 1A, 2A and 4 show utilizing surface plasmon resonance, comprising: a base 100 and a metal structure 104 arranged on the surface of the base in a localized manner, said metal structure having at least either of a loop section and a crossing section. The metal structure 104 for inducing surface plasmon resonance or the aperture of the metal film 104 having the aperture on base 100 is made to have at least either of a loop section and a crossing section, ([0007-0008, 0014-0016 and 0052-0054]). Therefore, it would have been obvious to that a person of ordinary skill in the art to used the combine the crossing section shape of aperture of Fig. 2A with circular ring pattern aperture of Fig. 1C to disclose claimed limitation” the aperture comprises a cross-shaped aperture with rounded tips”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yamamichi to teachings of McDaniel such as replaced the base 100 includes of metal structure 104 having of the crossing section shape of aperture of Fig. 2A with circular ring pattern aperture of Fig. 1C combine together (Yamamichi Fig. 1A, 2A and 4) of Yamamichi to metal layer  (McDaniel et al Fig. 4B) of McDaniel et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a high sensitivity sensor with a narrower resonance spectrum width and a higher resonance peak (Yamamichi, [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (U.S. 6,040,595) and Lin et al (U.S. 2016/0049362) as applied to claim 1 above, and further in view of Xin (US 2019/0148452 A1; hereinafter ‘Xin’).
Regarding claim 9, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 1 above.
McDaniel et al discloses the apertures (FIG 4B, item OX).
McDaniel et al fails to explicitly disclose a pair of elliptical openings that intersect with each other.
However, Xin’s Fig. 3 discloses the aperture (316, [0025]) comprises a pair of elliptical openings that intersect with each other (316 is a pair of elliptical openings that intersect with each other, see Fig. 3, [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Xin to teachings of McDaniel et al such as replaced the contact electrode 310 comprising the hole 316 having a pair of elliptical openings that intersect with each other (Xin Fig. 3) of Xin to metal layer  (McDaniel et al Fig. 4B) of McDaniel et al. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the strength of the surface evanescent and excitation of several surface plasmon polar tons (SPPs) modes on the metal surface (Xin, [0012]).

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (U.S. 6,040,595) and Lin et al (U.S. 2016/0049362) as applied to claim 1 above, and further in view of CHUANG (US 2019/0096930 A1; hereinafter ‘Chuang’).
Regarding claim 14, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses the logic device component (FIG. 8, item A/D).
McDaniel et al fails to explicitly disclose wherein the logic device component includes a transistor.
However, Chuang’s Fig. 1 discloses the logic device component (114) includes a transistor ([0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of McDaniel such as applied the logic device 114 includes a transistor (Chuang Fig. 1) of Chuang to semiconductor device (McDaniel FIG 4B) of McDaniel. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).

Regarding claim 15, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses the substrate.
McDaniel et al fails to explicitly but does not show wherein the substrate is a first substrate and further comprising the logic device component being arranged on a second substrate.
Chuang’s Fig. 1 discloses the substrate (107, [0029]) is a first substrate and further comprising the logic device component (114) being arranged on a second substrate (120, [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of McDaniel et al such as applied the substrate is a first substrate and further comprising the logic device component being arranged on a second substrate (Chuang Fig. 1) of Chuang to semiconductor device (McDaniel et al Fig. 4B) of McDaniel et al. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).

Regarding claim 16, McDaniel et al in view of Lin et al discloses all the limitations of the structure of claim 12 above.
McDaniel et al further discloses the logic device component (FIG. 8, item A/D).
McDaniel et al fails to explicitly disclose the logic device component is arranged on the same substrate as the optical detector.
Chuang’s Fig. 1 the logic device component (114) is arranged on the same substrate (120) as the optical detector (112).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of McDaniel et al such as applied the logic device component is arranged on the same substrate as the optical detector (Chuang Fig. 1) of Chuang to semiconductor device (McDaniel et al FIG. 4B) of McDaniel et al. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/S.E.B./Examiner, Art Unit 2815